Citation Nr: 0415655	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 
 
2.  Entitlement to an increased rating for maxillary 
sinusitis with headaches, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty service from October 1974 
to March 1978. 

This appeal came before Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a May 1998 VA 
Regional Office (RO) rating decision that denied service 
connection for a right knee disorder as secondary to service-
connected disability of the left knee, and service connection 
for a right shoulder disorder and arm condition as secondary 
to service-connected headaches.  That rating decision also 
denied increased ratings for degenerative changes of the left 
knee, headaches and a sinus disorder.  

Pursuant to VA hearing officer determination of October 1999, 
sinusitis was rated to incorporate the veteran's service-
connected headaches, and a 30 percent disability evaluation 
was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6513.  

In correspondence dated in December 1999, the veteran 
indicated that the symptomatology in her right shoulder and 
arm, was actually related to cervical radiculopathy.  By a 
decision entered in December 2002, the Board granted service 
connection for degenerative disc disease of the cervical 
spine, including cervical radiculopathy, thereby granting the 
claim for service connection for disability in the right 
shoulder and arm.  In the same decision, the Board upheld the 
denials of the claims of service connection for a right knee 
disorder, and the denials of increased ratings for maxillary 
sinusitis with headaches and left knee disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, the veteran's representative and the VA Office 
of General Counsel filed a joint motion to partially vacate 
the prior Board determination and stay proceedings on the 
basis that the Board did not adequately consider all 
applicable provisions of law, and provide an adequate 
statement of reasons and bases pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  By Order dated in November 2003, the 
Court granted the joint motion, and vacated the Board's 
December 2002 decision as to the issues of service connection 
for a right knee disorder as secondary to service-connected 
disability of the left knee, and increased ratings for 
maxillary sinusitis with headaches and left knee disability.  
The case was remanded to the Board for further action in 
accordance with Court's mandate.  

The veteran was afforded a hearing before RO personnel in 
April 1999.  The transcript is of record.

In its earlier decision the Board referred the issue of 
entitlement to a total rating for compensation based in 
individual unemployability to the RO.  It does not appear 
that the RO has had the opportunity to adjudicate this issue.  
It is again referred to the RO for such adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to tell a claimant what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to inform claimants to submit evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  These notice 
requirements are not met unless VA can point to a specific 
document in the claims folder that provided the required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the joint motion for remand the parities found that the 
Board did not provide adequate reasons and bases for its 
conclusion that the veteran had received proper VCAA notice.  
They also found that documents pointed to by the Board as 
providing this notice, did not, in fact, satisfy the notice 
requirements.

While the RO did send the veteran a VCAA notice letter in 
February 2002, this letter dealt only with the issue of 
service connection, and apparently did not satisfy the VCAA 
notice requirements as applied by the parties to the joint 
motion and the Court.  Accordingly, this case must be 
remanded for compliance with the VCAA notice requirements.

The veteran is advised that the evidence needed to 
substantiate her claim for service connection for a right 
knee disability is competent medical evidence that such a 
disability is proximately due to, or permanently aggravated 
by, a service connected disability; or is otherwise the 
result of a disease or injury in service.

The evidence needed to substantiate her claims for increased 
ratings for sinusitis and a left knee disability is evidence 
that these conditions meet the criteria for higher 
evaluations as set forth in the statement of the case and 
discussed in the Board's earlier decision.  These criteria 
are set forth at 38 C.F.R. §§ 4.71a, 4.97 (2003).

Additionally, the Board observes that the veteran has not had 
VA examinations for her service-connected disorders since 
August 1999.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when warranted, and conducting a 
thorough and contemporaneous medical examination, including a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following actions:

1.  The AMC or RO should provide the 
veteran and her representative with a 
letter explaining what, if any, 
information (medical or lay evidence) 
not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
specifically inform her and her 
representative of which portion of the 
evidence is to be provided by her, and 
which part, if any, VA will attempt to 
obtain on her behalf.  She should also 
be advised to submit relevant evidence 
in her possession.

2.  The AMC or RO should obtain records 
of all treatment reported by the veteran 
in response to the notice provided in the 
preceding paragraph.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of all current left knee 
disability and to determine whether 
there is any relationship between the 
service-connected left knee disability 
and the claimed right knee disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided 
for comparison purposes) should be 
conducted, and any consultations deemed 
necessary should be accomplished.  
Moreover, all clinical findings should 
be reported in detail.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
left knee disorder, to include whether 
there is evidence of stiffness, 
swelling, locking, giving way, 
instability, arthritis, dislocation of 
semilunar cartilage, effusion, 
crepitus, tenderness on motion, and/or 
guarding.  Left knee impairment should 
be described in terms of whether there 
is slight, moderate or severe 
impairment.  
The examiner should also indicate 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the left knee.  
In addition, the physician should 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.
The examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that any current right knee 
disorder was caused or has been 
aggravated by the veteran's service-
connected left knee disability, or is 
otherwise the result of a disease or 
injury in service..
The examiner should set forth a 
rationale for each opinion expressed 
and conclusions reached.

4.  The veteran should be afforded a VA 
ear, nose, and throat (ENT) examination 
of the service-connected maxillary 
sinusitis.  The entire claims file must 
be made available to and be reviewed by 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history 
and assertions.  All appropriate tests, 
studies and consultations deemed 
necessary should be accomplished, and 
all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.
The examiner should indicate the 
severity and frequency of any sinus 
headaches, and indicate whether 
sinusitis is manifested by scabbing, 
purulent discharge and/or crusting.  
The examiner should provide the number 
and duration of any attacks of 
sinusitis per year, as well as well as 
whether the evidence demonstrates three 
or more incapacitating episodes of 
sinusitis requiring prolonged 
antibiotic therapy lasting from four to 
six weeks.  
The examiner should also state whether 
there are indications of chronic 
osteomyelitis requiring repeated 
curettage, and provide an assessment as 
to whether the veteran's sinusitis is 
moderate or severe in degree.  
The examiner should set forth a 
rationale for each opinion expressed 
and conclusions reached, in a printed 
(typewritten) report.

5.  The veteran must be given adequate 
notice of the examinations, to include 
advising her of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2003).  If she fails to appear for the 
examination, this fact should be noted in 
the file and a copy of the examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  

6.  Thereafter, the AMC or RO should 
readjudicate the claims of entitlement to 
service connection for a right knee 
disability, and entitlement to increased 
ratings for left knee and sinus 
disabilities.  If the benefits sought on 
appeal continue to be denied, the AMC or 
RO must provide a supplemental statement 
of the case to the veteran and his 
representative.  The record should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





